Citation Nr: 1817352	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a skin allergy, also claimed as pseudofolliculitis barbae. 

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for a positive PPD test.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a bilateral foot condition.

9.  Entitlement to service connection for onychomycosis. 

REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and June 1992 to February 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2018 letter to VA, the Veteran stated that he did not wish to waive AOJ consideration of new evidence provided during the appellate period, and requested the Board return the case to the AOJ for initial review of this evidence and further adjudication.

Accordingly, the case is REMANDED for the following action:

After reviewing newly obtained evidence and undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and should be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2017).
 



